6:19-cv-01567-TMC        Date Filed 10/26/20       Entry Number 111   Page 1 of 14




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF SOUTH CAROLINA
                           GREENVILLE DIVISION


EDEN ROGERS and

BRANDY WELCH,

                                        Plaintiffs,

                    -against-

UNITED STATES DEPARTMENT OF HEALTH
AND HUMAN SERVICES;

ALEX AZAR, in his official capacity as Secretary
of the UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES;
                                                           Case No. 6:19-cv-01567-TMC
ADMINISTRATION FOR CHILDREN AND
FAMILIES;                                                 REPLY MEMORANDUM OF
                                                                   LAW
LYNN JOHNSON, in her official capacity as                IN SUPPORT OF PLAINTIFFS’
Assistant Secretary of the ADMINISTRATION                    MOTION TO COMPEL
FOR CHILDREN AND FAMILIES;                                      DISCOVERY
SCOTT LEKAN, in his official capacity as
Principal Deputy Assistant Secretary of the
ADMINISTRATION FOR CHILDREN AND
FAMILIES;

HENRY MCMASTER, in his official capacity as
Governor of the STATE OF SOUTH CAROLINA;
and

MICHAEL LEACH, in his official capacity as State
Director of the SOUTH CAROLINA
DEPARTMENT OF SOCIAL SERVICES,

                                      Defendants.
 6:19-cv-01567-TMC                    Date Filed 10/26/20                  Entry Number 111                   Page 2 of 14




                                           TABLE OF CONTENTS

INTRODUCTION .............................................................................................................. 1

ARGUMENT ...................................................................................................................... 3

I.        Plaintiffs’ Relevance Objections Are Baseless. ...................................................... 3

II.       State Defendants Should Be Ordered To Disclose Their Discovery Efforts
          to Date and To Negotiate in Good Faith Concerning Custodians and
          Search Terms. ......................................................................................................... 6

III.      Plaintiffs’ Requests Do Not Impose an Undue Burden on Defendant
          McMaster. ............................................................................................................... 8

CONCLUSION ................................................................................................................... 9




                                                                 i
 6:19-cv-01567-TMC                     Date Filed 10/26/20                 Entry Number 111                   Page 3 of 14




                                           TABLE OF AUTHORITIES
                                                                                                                         Page(s)
Cases

Desrosiers v. MAG Indus. Automation Sys., LLC,
   675 F. Supp. 2d 598 (D. Md. 2009) ...............................................................................3

eBay Inc. v. MercExchange, L.L.C.,
   547 U.S. 388 (2006) .......................................................................................................4

Legend Night Club v. Miller,
   637 F.3d 291 (4th Cir. 2011) .........................................................................................4

Mach. Sols., Inc. v. Doosan Infracore Am. Corp.,
  323 F.R.D. 522 (D.S.C. 2018) .......................................................................................3

Wilson v. Decibels of Or., Inc.,
   No. 1:16-cv-00855-CL, 2017 WL 1943955 (D. Or. May 9, 2017) ...............................3

Statutes & Rules

Fed. R. Civ. P. 26 .................................................................................................................8




                                                                 ii
    6:19-cv-01567-TMC       Date Filed 10/26/20       Entry Number 111         Page 4 of 14




               Plaintiffs, Eden Rogers and Brandy Welch, respectfully submit this reply

memorandum in support of their Motion to Compel Discovery (“MTC”, ECF No. 107).

                                     INTRODUCTION

               Having abandoned several of the objections made in their responses to

Plaintiffs’ First Set of Requests for Production (“Requests”), 1 Defendant McMaster’s and

Defendant Leach’s (together, “State Defendants”) principal argument in opposition to

Plaintiffs’ motion to compel is that Plaintiffs have not established that the Requests at

issue are irrelevant. Even beyond State Defendants’ improper attempt to shift the burden

concerning whether the Requests are relevant, 2 State Defendants’ argument is based on a

flat out misrepresentation of the issues in this case that is directly contrary to this Court’s

decision denying Defendants’ motion to dismiss. State Defendants argue, for example,

that this case concerns only “specific, identifiable, enumerated actions” taken by

Defendants. (McMaster Opp. 11; Leach Opp. 9.) State Defendants also argue that “this

suit raises issues of law that can be resolved with minimal factual inquiry.” (McMaster

Opp. 14; Leach Opp. 10.) That is wrong.

               In finding that Plaintiffs’ had standing to assert their claims, this Court

found Plaintiffs have alleged they were injured because Defendants “creat[ed] a system

that permits religiously-affiliated [child placement agencies or] CPAs to use religious

eligibility criteria to deny federally- and state-funded public services to prospective foster

1
  State Defendants fail to respond to Plaintiffs’ arguments regarding their “vague and
ambiguous” objections (McMaster Requests 15-17, 20; Leach Requests 20 and 25-26)
and Defendant McMaster’s objections that documents were in the possession of other
parties or non-parties (McMaster Requests 10-11, 15-17, 20). In addition, Defendant
Leach does not address Plaintiffs’ argument regarding his inadequate response to Request
29.
2
  As discussed below, the law is clear that, in light of the liberal construction of the
federal discovery rules, it is State Defendants’ burden to explain why any relevance
objections are proper.
                                               1
6:19-cv-01567-TMC          Date Filed 10/26/20         Entry Number 111      Page 5 of 14




families”. (May 8, 2020 Order (“MTD Order”) 29, ECF No. 81.) As the Court

acknowledged, Plaintiffs seek a broad injunction dismantling that system and removing

barriers to same-sex couples and individuals who do not meet an agency’s religious

litmus test becoming foster parents—with all the broad, factually-intensive equitable

issues such a request entails. (See id. at 28.) The Court also held that Plaintiffs have

adequately alleged a violation of the Establishment Clause, which requires “deciding

what the primary purpose or effect of the government’s conduct is” and examining “the

entire context surrounding the challenged practice, rather than only reviewing the

contested portion.’” (Id. at 31 (quotation marks and citation omitted).) To determine

whether the challenged action endorses a religion, one must be “aware of the history and

context of the forum in which the [challenged conduct] takes place.” (Id. at 32 (alteration

in original, quotation marks and citation omitted).)

               Plaintiffs’ Requests go precisely to these broad factual issues identified by

the Court. Moreover, there are many discovery requests to which State Defendants did

not respond, or responded insufficiently, and as to which they make no relevance

objection. State Defendants have rebuffed all of Plaintiffs’ reasonable efforts to

determine why State Defendants’ productions in response to these requests are facially

deficient. Contrary to State Defendants’ assertions, neither Plaintiffs nor the Court are

required blindly to accept that State Defendants’ efforts to locate and produce documents

were adequate. State Defendants should be required to disclose what steps they took to

ensure compliance with Plaintiffs’ Requests, including what search terms and custodians

they used. And this Court should ensure that those search terms and custodians are

adequate.



                                              2
 6:19-cv-01567-TMC          Date Filed 10/26/20       Entry Number 111         Page 6 of 14




                                        ARGUMENT

I.     PLAINTIFFS’ RELEVANCE OBJECTIONS ARE BASELESS.

               State Defendants attempt to shift the burden to Plaintiffs to demonstrate

that their Requests are relevant. However, it is well-established that “[t]he burden is on

the party resisting discovery to explain specifically why its objections, including those

based on irrelevance, are proper given the broad and liberal construction of federal

discovery rules.” Desrosiers v. MAG Indus. Automation Sys., LLC, 675 F. Supp. 2d 598,

601 (D. Md. 2009). State Defendants also gloss over the law making clear that relevance

under the federal rules is to be liberally construed. (See MTC 12-13.) Essentially, “[a]

discovery request is relevant ‘if there is any possibility that the information sought might

be relevant to the subject matter of [the] action.’” Mach. Sols., Inc. v. Doosan Infracore

Am. Corp., 323 F.R.D. 522, 526 (D.S.C. 2018) (quoting Wilson v. Decibels of Or., Inc.,

No. 1:16-cv-00855-CL, 2017 WL 1943955, at *5 (D. Or. May 9, 2017)).

               In any event, regardless of the applicable standard and regardless of who

bears the burden, Plaintiffs’ Requests, as described in more detail below, are clearly

relevant and State Defendants should be required to comply with them. As this Court has

held, what is at issue in this case is the entire “system” Defendants have created that

denies federally- and state-funded public services to prospective foster parents on the

basis of religion, sex, sexual orientation or their exercise of the fundamental right to

marry. (See MTD Order 29.) Plaintiffs seek broad, injunctive relief that will benefit not

only them but all potential foster families in South Carolina. The merits of the Plaintiffs’

Establishment Clause claims turn on the whole context and history of the “system”

Plaintiffs challenge. (Id. at 31-32.) In addition, Plaintiffs’ request for injunctive relief

must be judged based on a factually-intensive, multi-part test that includes a balancing of

                                               3
    6:19-cv-01567-TMC       Date Filed 10/26/20       Entry Number 111         Page 7 of 14




hardships. See Legend Night Club v. Miller, 637 F.3d 291, 297 (4th Cir. 2011) (quoting

eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006)) (to prevail on a permanent

injunction, a plaintiff must establish: “(1) that it has suffered an irreparable injury; (2)

that remedies available at law, such as monetary damages, are inadequate to compensate

for that injury; (3) that, considering the balance of hardships between the plaintiff and

defendant, a remedy in equity is warranted; and (4) that the public interest would not be

disserved by a permanent injunction”).

                By no means are the issues in this case limited to some “specific,

identifiable, enumerated actions” (McMaster Opp. 11; Leach Opp. 9); nor does this suit

raise only “issues of law that can be resolved with minimal factual inquiry” (McMaster

Opp. 14; Leach Opp. 10.) State Defendants’ relevance objections, which are grounded in

this mistaken view of the issues in the case, are baseless.

                For example, State Defendants assert that Requests seeking information

relating to CPAs other than Miracle Hill are irrelevant. 3 They claim that “Plaintiffs’

Complaint . . . does not challenge the adequacy of [the South Carolina Department of

Social Services’s or] SCDSS’ general systemic efforts to ‘prevent discrimination’”, and

therefore, information regarding SCDSS’s actions to prevent discrimination by other

CPAs is irrelevant. (McMaster Opp. 10; Leach Opp. 7.) This is directly contrary to this

Court’s order denying Defendants’ motion to dismiss, which rejected the notion this this

case only concerns Miracle Hill and not other CPAs: “Defendants’ arguments might be

persuasive if the harm alleged by Plaintiffs was the ability to foster specifically through

Miracle Hill. However, that is not the harm Plaintiffs allege or seek to remedy by the



3
    McMaster Requests 15-17, 20; Leach Requests 25-27, 34.
                                               4
    6:19-cv-01567-TMC      Date Filed 10/26/20       Entry Number 111         Page 8 of 14




relief requested.” (MTD Order 29.) Rather, the waiver granted by the Department of

Health and Human Services (“HHS”) and the executive order issued by Defendant

McMaster—the actions at the heart of this case—apply to all faith-based CPAs within

South Carolina. “Plaintiffs seek a mandate of equal treatment with respect to

participation in South Carolina’s public child welfare and foster program” by asking the

Court “to enjoin Defendants from funding or licensing ‘any CPA that discriminates

against prospective foster parents based on their religion, sex, sexual orientation, or

exercise of the fundamental right to marry a person of the same sex’”. (Id. at 28 (quoting

Comp. at 38-39, ECF No. 1).) The Court also found that “Plaintiffs have plausibly

alleged that Defendants conveyed a message endorsing religion by allowing state-

licensed, government-funded CPAs to reject prospective foster parents based on religious

criteria”, further recognizing that the harm in this case relates to CPAs in South Carolina

generally, not just Miracle Hill. (See id. at 32.) Thus, information concerning other

CPAs is clearly germane to this action. 4

               State Defendants also take issue with Requests regarding HHS rulemaking

actions 5—actions whereby HHS, at the urging of State Defendants and others, essentially

sought to extend the waiver provided to South Carolina and turn it into a rule that would

apply nationwide. State Defendants argue that information relating to HHS rulemaking

actions is irrelevant because “[t]hose events did not (and could not) cause Plaintiffs’

alleged injury.” (McMaster Opp. 9; Leach Opp. 7.) However, documents concerning


4
  State Defendants purport to object to these Requests (McMaster Requests 15-17 and
Leach Requests 25-27) on the basis that they ask for information concerning CPAs
outside of South Carolina. (McMaster Opp. 10; Leach Opp. 7-8.) That is disingenuous.
State Defendants are well aware that Plaintiffs seek information about other CPAs in
South Carolina, and it is that information State Defendants refuse to produce.
5
  McMaster Requests 10-11; Leach Requests 18-19.
                                              5
    6:19-cv-01567-TMC       Date Filed 10/26/20      Entry Number 111         Page 9 of 14




these HHS actions plainly go to whether State Defendants, in concert with HHS, have

“creat[ed] a system” that permits publicly-funded CPAs to discriminate on the basis of

religious criteria—and to Plaintiffs’ request for an injunction that “removes barriers to

same-sex couples becoming foster parents” and requires evaluation of “their eligibility by

the same criteria as any heterosexual couple or person”. (MTD Order 29 (quotation

marks and citation omitted).)

                 State Defendants also contend that “all of the Requests seek irrelevant

information to the extent they seek materials that predate the Governor’s time in office or

postdate the challenged actions”. (McMaster Opp. 11; see Leach Opp. 8.) They state

that “[d]ocuments . . . postdating the specific, identifiable, enumerated actions that

allegedly violated constitutional provisions are not relevant to Plaintiffs’ claims”.

(McMaster Opp. 12; Leach Opp. 9.) This again misrepresents the nature of Plaintiffs’

claims and is inconsistent with what this Court found in denying the motion to dismiss.

As this Court held, Plaintiffs’ Establishment Clause claims require examining “the

history” and “the entire context surrounding the challenged practice.” (MTD Order 31-

32 (quotation marks and citation omitted).) Moreover, Plaintiffs’ request for injunctive

relief requires examining a number of factually-intensive, equitable factors, including

balancing the hardships and evaluating the public interest—now and into the future.

II.      STATE DEFENDANTS SHOULD BE ORDERED TO DISCLOSE THEIR
         DISCOVERY EFFORTS TO DATE AND TO NEGOTIATE IN GOOD
         FAITH CONCERNING CUSTODIANS AND SEARCH TERMS.

                 Beyond State Defendants’ unfounded relevance objections, there are many

document requests at issue as to which State Defendants make no such objection. 6 As

Plaintiffs demonstrated in their opening brief, State Defendants’ productions in response

6
    McMaster Requests 1-7, 12, 22; Leach Requests 1-11, 13-17, 20, 28-31, 34, 36.
                                              6
6:19-cv-01567-TMC         Date Filed 10/26/20       Entry Number 111         Page 10 of 14




to these requests are limited and facially deficient. (MTC 3-5.) Moreover, while

asserting in conclusory and self-serving terms that their discovery efforts have been

reasonable, State Defendants have refused to explain in any meaningful way what they

have done. 7 Their response is “trust us”. But especially given all of the baseless

objections State Defendants have made, Plaintiffs and the Court are entitled to an

explanation of what has actually happened.

               Defendant Leach asserts that Plaintiffs have not plausibly challenged his

claim that all relevant documents were previously produced or do not exist. (Leach

Opp. 9-10.) To attempt to justify his small production, Defendant Leach states that

“DSS’s licensing interactions with CPAs such as Miracle Hill are handled within a small

and discrete niche in the agency, such that DSS has identified only three potential

witnesses regarding those interactions”. (Id. at 10.) But Defendant Leach cannot justify

the adequacy of his efforts by selectively disclosing only some information about his

efforts. Any doubts about the adequacy of the efforts Defendant Leach took to comply

with Plaintiffs’ Requests could be put to rest were he to, as Plaintiffs requested of him,

simply share the steps he took to search for responsive documents and negotiate with

Plaintiffs a reasonable set of search terms and custodians. Indeed, if the universe of

individuals with relevant information is as small as Defendant Leach says, then this

should be easy to do—and certainly his complaints about the proportionality of Plaintiffs’

Requests would be misplaced.




7
 While originally claiming that information regarding their discovery efforts is protected
by work product and/or attorney-client privilege (see MTC, Ex. 7 at 2-3), State
Defendants have abandoned that argument as they make no mention of it in their
opposition briefs.
                                              7
6:19-cv-01567-TMC         Date Filed 10/26/20       Entry Number 111        Page 11 of 14




               State Defendants cite no case law in support of their position that they are

within their rights to cease cooperating with Plaintiffs regarding discovery just because

the initial discovery plan has already been submitted. (See McMaster Opp. 15-16; Leach

Opp. 10-11.) As the many cases in Plaintiffs’ opening brief establish, courts routinely

direct the parties to negotiate search terms and custodians when they disagree about the

sufficiency of a document production. (See MTC 10-11.)

               State Defendants also make much of the fact that “Plaintiffs have not at

any time proposed search terms.” (McMaster Opp. 16; Leach Opp. 11.) That is specious.

State Defendants announced during the parties’ meet and confer call that they would not

be willing to discuss search terms or custodians, so Plaintiffs had no reason (or even

opportunity) to propose any. And as the present motion demonstrates, Plaintiffs are more

than willing to discuss a set of terms and custodians with State Defendants; that is exactly

what they have requested and are continuing to request.

III.   PLAINTIFFS’ REQUESTS DO NOT IMPOSE AN UNDUE BURDEN ON
       DEFENDANT MCMASTER.

               Defendant McMaster’s conclusory assertion that “[t]he time and expense

involved in searching for electronic documents in this case is not proportionate to the

needs of the case” is wrong. (See McMaster Opp. 14.) Indeed, although he lists the

factors courts consider when analyzing proportionality—the issues at stake in the action,

the amount in controversy, the parties’ relative access to relevant information, the parties’

resources, the importance of the discovery in resolving the issues, and whether the burden

or expense of the proposed discovery outweighs its likely benefit, id. (quoting Fed. R.

Civ. P. 26(b)(1))—he fails actually to address any of them in his brief.




                                             8
6:19-cv-01567-TMC         Date Filed 10/26/20       Entry Number 111        Page 12 of 14




               This failure to address the factors is unsurprising since they weigh heavily

in favor of allowing the requested discovery. The “issues at stake” in this case are of the

utmost importance, as the case concerns whether organizations providing taxpayer-

funded government programs can exclude participants based on those organizations’

religious views and whether agencies hired and funded by the state and federal

government to find families to care for children in state custody can turn away qualified

families. In addition, absent the requested discovery, Plaintiffs have no other way to

access information regarding Defendant McMaster’s internal handling of, and decision-

making regarding, the issues central to this case. And, as discussed in further detail

above, this discovery is important in resolving the issues because it will shed light on the

history and context surrounding the challenged actions.

               Moreover, Defendant McMaster’s arguments are circular. The test for

proportionality is, as Defendant McMaster’s brief concedes, inherently factual. However,

like Defendant Leach, Defendant McMaster refuses to disclose the facts concerning

where relevant documents are located or what efforts have been undertaken to collect and

produce them. Certainly, Defendant McMaster cannot possibly establish that Plaintiffs’

Requests are not proportional without pointing to facts he has so far refused to disclose.

                                     CONCLUSION

               For the foregoing reasons, Plaintiffs respectfully request that the Court

grant their motion to compel discovery.


October 26, 2020




                                             9
6:19-cv-01567-TMC   Date Filed 10/26/20   Entry Number 111      Page 13 of 14




                                                  /s/ Susan K. Dunn
                                     Susan K. Dunn (Federal Bar No. 647)
                                     AMERICAN CIVIL LIBERTIES UNION
                                     OF SOUTH CAROLINA FOUNDATION
                                        P.O. Box 20998
                                            Charleston, SC 29413
                                               (843) 282-7953
                                               sdunn@aclusc.org

                                     South Carolina Equality Coalition, Inc.
                                     Nekki Shutt (Federal Bar No. 6530)
                                     M. Malissa Burnette (Federal Bar No. 1616)
                                     BURNETTE SHUTT & MCDANIEL, PA
                                        912 Lady Street, 2nd floor
                                            P.O. Box 1929
                                               Columbia, SC 29202
                                                   (803) 850-0912
                                                   mburnette@burnetteshutt.law
                                                   nshutt@burnetteshutt.law

                                     Peter T. Barbur (admitted pro hac vice)
                                     CRAVATH, SWAINE & MOORE LLP
                                        Worldwide Plaza
                                             825 Eighth Avenue
                                                New York, NY 10019
                                                    (212) 474-1000
                                                    pbarbur@cravath.com

                                     Leslie Cooper (admitted pro hac vice)
                                     AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION
                                        125 Broad Street, 18th Floor
                                            New York, NY 10004
                                               (212) 549-2633
                                               lcooper@aclu.org

                                     Daniel Mach (admitted pro hac vice)
                                     AMERICAN CIVIL LIBERTIES UNION
                                     FOUNDATION
                                        915 15th Street NW
                                            Washington, DC 20005
                                               (202) 675-2330
                                               dmach@aclu.org

                                     M. Currey Cook (admitted pro hac vice)
                                     Cathren Cohen (admitted pro hac vice)

                                   10
6:19-cv-01567-TMC   Date Filed 10/26/20   Entry Number 111      Page 14 of 14




                                     LAMBDA LEGAL DEFENSE AND
                                     EDUCATION FUND, INC.
                                       120 Wall Street, 19th Floor
                                          New York, NY 10005
                                             (212) 809-8585
                                             ccook@lambdalegal.org
                                             ccohen@lambdalegal.org

                                     Karen L. Loewy (admitted pro hac vice)
                                     LAMBDA LEGAL DEFENSE AND
                                     EDUCATION FUND, INC.
                                     1776 K Street NW, 8th Floor
                                        Washington, DC 20006-2304
                                            (202) 804-6245
                                               kloewy@lambdalegal.org

                                     Attorneys for Plaintiffs




                                   11
